Citation Nr: 0321589	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular 
disorders.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for service connection for variously diagnosed cardiac 
problems (atrial fibrillation, congestive heart failure, a 
heart murmur, hypertension, aortic stenosis, an aortic valve 
replacement, and aortic rheumatic insufficiency).  

Also in that December 1999 rating decision, the RO denied 
additional claims for service connection for asthma and 
chronic obstructive pulmonary disease (COPD).  But the 
veteran did not address those specific conditions in his 
January 2000 notice of disagreement (NOD).  He only mentioned 
the problems with his heart, in particular, so the September 
2001 statement of the case (SOC) only pertained to the claims 
regarding his heart.  However, also in September 2001, the RO 
readjudicated his claims for asthma and COPD.  And although 
the RO confirmed the prior denial of these conditions, the 
veteran addressed the COPD when subsequently submitting his 
substantive appeal (VA Form 9) in October 2001.  He has not 
received an SOC concerning the COPD, though, or been given an 
opportunity to perfect an appeal to the Board concerning this 
specific issue by submitting another VA Form 9 or equivalent 
statement.  So this claim must be REMANDED to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The current decision only addresses the claim for the heart 
disorders.  And while unfortunate, the Board does not have 
jurisdiction to consider the claim for COPD since the veteran 
still needs to receive an SOC on this specific issue 
and thereafter perfect his appeal by submitting a timely 
substantive appeal, e.g., a VA Form 9 or equivalent 
statement.  See 38 C.F.R. § 20.200 (2002).




FINDINGS OF FACT

1.  The veteran was apprised of the type of evidence needed 
to support his claim for heart disorders, given an 
opportunity to identify and/or submit this evidence, 
and assisted in obtaining the evidence he cited.  All 
evidence that could be obtained, was obtained.

2.  There is no competent medical evidence of record 
indicating that any of the veteran's current cardiovascular 
disorders is related to his service in the military.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.   

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  For example, 
the discussions in the December 1999 rating decision, the 
February 2000 rating decision, and the September 2001 
statement of the case informed the veteran of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  Additionally, a 
letter dated in April 2001 from the RO specifically informed 
the veteran of the enactment of the VCAA.  And this included 
apprising him of VA's duty to notify under this new law, VA's 
duty to assist in obtaining evidence, what the evidence must 
show for entitlement, when and where to send pertinent 
information, what VA had done to assist in the development of 
the claims, and how to contact VA for additional assistance.  
The RO also informed him that it would obtain any VA or other 
Federal records that he identified.  

The documents and communications mentioned above, especially 
when considered collectively, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The RO also 
apprised him of the applicable laws and regulations in the 
statement of the case.  And the basic requirements for 
establishing his entitlement to service connection for 
cardiovascular disorders have remained unchanged-despite the 
change in the law with respect to the preliminary duties to 
notify and assist.  

All medical and other evidence cited by the veteran as 
relevant to his claim either has been obtained or, if not, is 
unobtainable.  Unfortunately, all of his service medical 
records (SMRs) could not be obtained-except for the report 
of his separation examination.  As a means of obtaining the 
missing SMRs, the RO contacted the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, which is a military 
records repository.  The NPRC indicated that the veteran's 
SMRs (with the exception of his separation examination) 
probably were destroyed in a fire at that facility in 1973; 
the NPRC also indicated that there were no Surgeon General's 
Office (SGO) extracts concerning the veteran, either.  And 
that is indeed unfortunate.  To compensate for this, however, 
at the recommendation of the NPRC, the RO had the veteran 
complete National Archives (NA) Forms 13055 and 13075 to 
search for alternative records from service such as morning 
reports of his company, which might otherwise document any 
sickness, injury or hospitalization that he had during the 
specific time in question while on active duty in the 
military.  See McCormick v. Gober, 14 Vet. App. 39 (2000); 
M21-1, Part III, 4.23 (Change 41, July 12, 1995).  To 
facilitate obtaining this information, the RO sent the 
veteran three letters-the first one on April 27, 2000, the 
second one a few months later, on November 27, 2000, and the 
third one on December 20, 2000.  Unfortunately though, even 
after completing and submitting these forms, no additional 
SMRs were obtained.

The RO, however, was able to obtain the records of several 
private doctors the veteran cited as supportive of his claim.  
And the Board, itself, even more recently attempted to obtain 
still additional records in February 2002.  That included 
attempting to obtain information concerning a claim for life 
insurance the veteran purportedly filed for a heart murmur 
less than one year following his separation from service, and 
records of inpatient treatment he says he received for 
shortness of breath, etc., during service, from August to 
October 1951, at a military hospital in Augsburg, Germany, 
while attached to the Medical Company, 109 Infantry Regiment, 
28th Infantry Division.



The Board sent the veteran a letter on June 11, 2002, 
notifying him of the Board's further development of his case.  
The Board also sent letters to his Senator on September 23, 
2002 and March 20, 2003, after he had inquired on the 
veteran's behalf about the status of his appeal.

The NPRC indicated in April 2003 that an investigation of the 
veteran's allegation of treatment in service (while in 
Augsburg, Germany) produced negative results.  Neither was 
any information obtained concerning his claim for life 
insurance.  So the Board sent him another, follow-up, letter 
on April 23, 2003, apprising him of this unsuccessful 
development and giving him an opportunity to submit this 
evidence, himself, or other supporting evidence instead.  He 
responded in a letter dated April 28, 2003 (which the Board 
received on May 6, 2003) that, regrettably, he does not have 
any medical or hospital records for the August to October 
1951 period in question (while in Augsburg, Germany).  He 
acknowledged that was over fifty years ago, but said, to the 
best of his recollection, no documents were ever given to him 
personally.

The Board sent additional letters to the veteran's Senators 
on August 5, 2003, and August 26, 2003, further apprising 
them of the status of his appeal.

The Board finds, then, that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  VA also has satisfied its duty to assist 
him with his claim, to the extent possible.  And as will be 
explained later, the veteran's claim must be denied-not 
because of his missing SMRs, but rather, since there is no 
competent medical evidence of record etiologically linking 
any of his current heart disorders to his service in the 
military.  It is the absence of this medical nexus evidence, 
much more so than the missing SMRs, which is fatal to his 
appeal.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Because of the missing SMRs, however, the Board has a 
"heightened" duty to more fully articulate the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991).

There are a few other points worth noting before proceeding 
further.  Although the RO initially denied the claim at issue 
as not well grounded in December 1999 and February 2000, the 
claim more recently was readjudicated and denied on the 
merits in the September 2001 SOC.  The RO also has considered 
the VCAA and its implications.  See the RO's letter to the 
veteran, dated April 19, 2001, which was sent prior to 
readjudicating his claim in September 2001.  Consequently, 
there is no risk of prejudicing the veteran in going ahead 
and deciding his appeal.  He has been told what the 
requirements are to establish service connection, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  




II.  Factual Background

Even though most of the veteran's service medical records are 
unavailable, the report of his December 1952 separation 
examination is of record.  And it does not show any 
complaints or findings of any sort of heart disorder, 
including cardiovascular disease.  Objective clinical 
examination of his cardiovascular system also was entirely 
normal.  His heart, arteries, veins, and pulse were normal, 
as was his blood pressure (it was 104/70).  An x-ray of his 
chest also was negative.  It further was indicated that he 
had no serious injuries, operations or diseases, existing 
prior to service (EPTS), no Army hospitalizations while in 
service, and no complaints of a medical nature at the time of 
the separation examination.

The veteran's claim for service connection for cardiac 
problems was received in September 1999.  Submitted in 
support of his claim was a medical statement from Dr. Robert 
K. Heide, dated in February 1974, wherein he indicated that 
the veteran had a history of aortic insufficiency and 
stenosis.  Following a physical examination, it was noted 
that the veteran's general health seemed to be very good with 
exception of the aortic insufficiency and aortic stenosis.  
Also submitted was a report of an established patient office 
visit from Dr. David C. Oliver, dated in July 1999, wherein 
he noted that the veteran had the following problems:  
valvular heart disease status post aortic valve replacement 
and mitral valve report on February 16, 1998; postoperatively 
implanted DDD pacemaker; moderate mitral regurgitation 
through the previously repaired valve with some degree of 
calcific mitral stenosis; and atrial fibrillation.  Received 
in October 1999 were VA outpatient treatment reports, dated 
from May 1999 to July 1999, which show continued treatment 
for heart disease.  

Also of record is a letter from the veteran to his private 
physician, dated in September 1999, requesting a copy of the 
report of heart surgery performed on him in March 1978.  The 
veteran also requested confirmation that childhood rheumatic 
fever was the cause of the aortic valve damage that made the 
operation necessary.  The veteran indicated that he was 
confined to bed for almost one year at age 11 because of 
rheumatic fever.  




In another letter, dated in November 1999, Dr. David C. 
Oliver indicated that the veteran had been his patient since 
July 1996; he noted that the veteran had his initial aortic 
valve replacement in 1978, and he underwent repeat aortic 
valve replacement in February 1998 along with mitral valve 
repair.  Dr. Oliver indicated that the veteran continued to 
manifest severe mitral regurgitation related to 
periprosthetic mitral valve insufficiency.  He also has 
chronic atrial fibrillation, cardiomegaly and compensated 
heart failure, along with his high-risk medical therapy which 
includes anticoagulant therapy.  Dr. Oliver stated it was his 
opinion that the veteran's cardiac problems resulted from 
childhood rheumatic fever, which has affected both his mitral 
and aortic valve and has led to a subsequent need for 
operative replacement.  

Received in April 2000 were VA outpatient treatment reports, 
dated from June 1999 to April 2000, which show ongoing 
treatment for heart disease.  Received in May 2001 were 
private treatment reports, dated from February 1998 to May 
2001, which show that the veteran continues to receive 
clinical evaluation and treatment for heart problems.  These 
records reflect a diagnosis of congestive heart failure.  
During a clinical visit in January 2001, it was noted that 
findings of the physical evaluation were consistent with 
chronic progressive congestive heart failure.  Received in 
August 2001 were private treatment reports, dated from 
February to September 1998.  These records indicate the 
veteran underwent aortic valve replacement and mitral valve 
replacement in February 1998; thereafter, he received 
anticoagulant therapy.  




III.  Legal analysis.

The veteran contends that his current heart problems were 
caused by the rheumatic fever he had as a child-which, in 
turn, was aggravated ("worsened") by the physical demands 
of his service in the military.

Service connection may be granted if it is shown that the 
veteran currently has a disability resulting from an injury 
sustained or a disease contracted while he was in the 
military, or for aggravation of a preexisting condition 
during service beyond its natural progression.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Cardiovascular and valvular heart disease, as well as 
hypertension, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Service connection also may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

Generally, to etiologically or causally relate the condition 
at issue to service, there must be:  (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

In determining entitlement to service connection, it is 
important to note that a veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption 
can be rebutted by clear and unmistakable evidence that 
such a disability existed prior to service and was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  For a preexisting injury or disease to have been 
aggravated by service, there must be an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The Board has thoroughly reviewed the evidence of record and 
concludes, for the reasons and bases detailed below, that the 
veteran is not entitled to service connection for any of his 
cardiovascular disorders.  

The veteran, himself, readily acknowledges that he suffered 
from rheumatic fever as a child, but he believes the physical 
demands of his military service nonetheless aggravated the 
preexisting condition, eventually causing the vast array of 
heart ailments that he currently has.  And he argues that, 
given his preexisting condition, he should not even have been 
inducted into the military in the first place.



Despite his contentions to the contrary, however, there 
simply is no objective indication of any sort of problems 
with his heart while he was on active duty in the military.  
The report of his December 1952 separation examination is 
completely unremarkable (either by way of complaint, 
symptoms, etc., or clinical finding) for any sort of heart 
disorder.  The same is true of the one-year presumptive 
period following service, or even for several ensuing years.  
In fact, it was not until 1974, approximately 22 years after 
service, that there was mention of a heart defect.  
And although in 1974 there reportedly was a history of aortic 
insufficiency and stenosis, there was no indication that this 
history dated back to service-as opposed to, for example, 
the acknowledged pre-service history or even a history of 
heart ailments during the intervening years after service.  
In other words, merely because the veteran reportedly had a 
history of heart problems even in 1974 is not tantamount to 
concluding that his problems necessarily stemmed from his 
service in the military, as he alleges.  He, obviously, 
presently has a number of different heart conditions and has 
for quite some time now.  But still, there is no medical 
evidence of record indicating that any of these conditions is 
due to his service in the military, either by way of direct 
incurrence in service or even, alternatively, via aggravation 
of an acknowledged preexisting condition.

Medical nexus evidence, causally relating the current 
condition at issue to service, is an essential part of 
establishing entitlement to service connection.  See, e.g., 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

In the November 1999 statement, Dr. Oliver indicated the 
veteran's current cardiac problems resulted from his 
childhood rheumatic fever, which affected both his mitral and 
aortic valve and led to a subsequent need for operative 
replacement.  However, there is nothing in this report 
ascribing the veteran's heart disorder to his military 
service, including via aggravation of his pre-existing 
disability.  Therefore, this November 1999 report does not 
support his claim; if anything, it only hurts his claim 
because it attributes his current heart disorders to 
something other than his service in the military.

Since there is no medical evidence of a cardiovascular 
disorder (of any sort) in service or within a year of service 
discharge, and because there is no medical nexus opinion 
linking the veteran's current cardiovascular disorders to 
service, a preponderance of the evidence is against his 
claim.  Consequently, service connection is not warranted.  
Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

The claim for service connection for cardiovascular disorders 
is denied.  


REMAND

In the December 1999 decision, the RO also denied the 
veteran's claim for service connection for asthma and COPD.  
After receiving notice of that decision, he did not address 
those specific conditions in his January 2000 NOD.  He only 
mentioned the problems with his heart, in particular, so the 
September 2001 SOC only pertained to the claims regarding his 
heart.  However, also in September 2001, the RO readjudicated 
his claims for asthma and COPD.  And although the RO 
confirmed the prior denial of these conditions, the veteran 
addressed the COPD when subsequently submitting his 
substantive appeal (VA Form 9) in October 2001.  He has not 
received an SOC concerning the COPD, though, or been given an 
opportunity to perfect an appeal to the Board concerning this 
specific issue by submitting another VA Form 9 or equivalent 
statement.  So this claim must be remanded to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, this claim is REMANDED to the RO for the 
following:

Send the veteran an SOC concerning his 
claim for service connection for COPD and 
give him an opportunity to perfect an 
appeal to the Board concerning this claim 
by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement).  If, and only if, he perfects 
a timely appeal of this claim should it 
be returned to the Board.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



